Case: 14-40162      Document: 00512884658         Page: 1    Date Filed: 12/30/2014




                   REVISED, December 30, 2014
           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40162
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JORGE ANTONIO IZQUIERDO-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:13-CR-661-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jorge Antonio
Izquierdo-Rodriguez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Izquierdo-Rodriguez has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40162   Document: 00512884658    Page: 2   Date Filed: 12/30/2014


                               No. 14-40162

record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2